***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        GABRIELLE CERUZZI HEALEY ET AL. v.
             CHARLES MANTELL ET AL.
                    (AC 44878)
                   Bright, C. J., and Prescott and Moll, Js.

                                   Syllabus

The defendants, coexecutors of the decedent’s will and cotrustees of all
   trusts created under the will, appealed from the judgment of the trial
   court rendered in their favor. The decedent left a will leaving the majority
   of his estate to a marital trust for his surviving spouse, with the residuary
   estate passing to a trust (residual trust) for the benefit of the plaintiffs,
   the decedent’s two children. The residual trust was to be divided equally
   between two trusts, one for the benefit of each child. The terms of the
   separate trusts provided for mandatory distributions of trust principal
   when the primary beneficiary reached specific ages. The plaintiffs
   alleged in their complaint that the defendants had improperly failed to
   fund the residual trust and to pay the required distributions pursuant
   to the trust terms and, in so doing, had breached their fiduciary duty
   to the plaintiffs as beneficiaries of the estate and of the residual trust,
   committed legal malpractice, and engaged in negligent misrepresenta-
   tion. The trial court granted the defendants’ motion to dismiss the com-
   plaint in its entirety, finding that, although the plaintiffs as beneficiaries
   of the residual trust had standing to sue the defendants in their capacities
   as both coexecutors and cotrustees, the court lacked subject matter
   jurisdiction over the first and third claims because administration of
   the estate was not yet completed and, therefore, such claims were not
   ripe for adjudication, and the second claim, sounding in legal malprac-
   tice, failed because the plaintiffs were neither clients of the named
   defendant or his law firm nor intended third-party beneficiaries of such
   defendants’ legal services. On appeal, the defendants argued that they
   were aggrieved by the trial court’s determination that the plaintiffs had
   standing as beneficiaries of the residual trust to bring claims against
   the defendants for their actions as coexecutors of the estate and that
   the defendants could be collaterally estopped in a subsequent proceeding
   from challenging the plaintiffs’ standing to sue the defendants as coexec-
   utors. Held that this court did not have subject matter jurisdiction over
   the appeal because the defendants were not aggrieved by the trial court’s
   decision; in the present case, the defendants were granted the exact
   relief they sought—dismissal of the action in its entirety—and, because
   the trial court’s determination regarding the plaintiffs’ standing to bring
   counts one and three was dictum, it therefore could not have any preclu-
   sive effect in a later proceeding.
         Argued October 3—officially released November 15, 2022

                             Procedural History

   Action to recover damages for, inter alia, the defen-
dants’ alleged breach of fiduciary duty, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield, and transferred to the judicial district
of Waterbury, Complex Litigation Docket, where the
court, Bellis, J., granted the defendants’ motion to dis-
miss and rendered judgment thereon, from which the
plaintiffs appealed to this court. Appeal dismissed.
   Damian K. Gunningsmith, with whom, were Frank
J. Silvestri, Jr., and, on the brief, John Horvack, Jr.,
Matthew R. Peterson, and Kristen G. Rossetti, for the
appellants (named defendant et al.).
  Neal L. Moskow, with whom, was Deborah M. Gar-
skof, for the appellees (plaintiffs).
                          Opinion

  PRESCOTT, J. This appeal arises out of an action
brought by the plaintiffs, Gabrielle Ceruzzi Healey and
James Ceruzzi, against the defendants Charles Mantell
and David Novicki for claims originating out of the
defendants’ administration of the estate of Louis L. Cer-
uzzi, Jr. (decedent), the plaintiffs’ father.1 The defen-
dants were the coexecutors of the will and the cotrus-
tees of trusts created by the will, and the plaintiffs were
beneficiaries of one of these trusts.
   The defendants appeal from the trial court’s judgment
granting their motion to dismiss the plaintiffs’ action
in its entirety. The defendants do not challenge the
judgment of dismissal itself2 but, rather, they claim that,
although the court properly granted their motion to
dismiss, they nevertheless are aggrieved by certain addi-
tional determinations the court made that, although not
necessary to the court’s decision, could have a preclu-
sive effect in a subsequent proceeding between the
parties. Specifically, the defendants claim that the court
improperly concluded that the plaintiffs had standing,
as beneficiaries, to sue the defendants for their actions
as coexecutors of the estate.3 We conclude that, because
the court ultimately concluded that it lacked subject
matter jurisdiction over the entire action because
counts one and three were not ripe and the plaintiffs
lacked standing to bring count two, its determination
regarding standing to bring counts one and three was
not essential to the court’s decision and is dictum. Con-
sequently, because the determination regarding stand-
ing is dictum and cannot have a preclusive effect in
subsequent proceedings between the parties, the defen-
dants are not aggrieved. Accordingly, we dismiss the
appeal.
   The record reveals the following relevant facts and
procedural history. The decedent died testate on August
31, 2017. On September 11, 2017, the decedent’s will
was admitted to the Fairfield Probate Court and the
defendants were appointed as the will’s coexecutors.
The will, inter alia, created two trusts, a marital deduc-
tion terminable interest trust (marital trust) and a resid-
ual trust for the benefit of the plaintiffs, the decedent’s
children (residual trust). Novicki and David Mack, a
friend of the decedent, were named in the will as the
cotrustees of all trusts created by the will. Mack
declined to serve as a trustee, however, and Novicki
appointed Mantell as cotrustee in Mack’s place.
   As provided in the will, the intended corpus of the
residual trust was the residue of the decedent’s estate,
including all real, personal, and mixed property. After
all expenses incident to the administration of the resid-
ual trust were deducted, the corpus of the residual trust
was to be divided equally among the decedent’s then
living children and placed in separate trusts, one for
the benefit of each child.4
   On January 18, 2021, the plaintiffs commenced the
underlying action, asserting that the defendants had
improperly declined to fund the residual trust and pay
the required distributions. The complaint contained
three counts. Count one alleged that the defendants
breached their fiduciary duties as coexecutors and
cotrustees. Count two alleged that Mantell and the law
firm committed legal malpractice. Count three alleged
that Mantell engaged in negligent misrepresentation.
   According to the complaint, the residue of the dece-
dent’s estate totaled $5.2 million at the time of the
decedent’s death. According to the distribution sched-
ule set forth in the will, each plaintiff was entitled to
an equal one-half share of the total corpus of the resid-
ual trust. Each plaintiff’s $2.6 million share of the princi-
pal was to be invested, reinvested, and held in a separate
trust for such plaintiff’s benefit.
   On the basis of their respective ages, the plaintiffs
claimed that they were entitled to certain mandatory
distributions of a percentage of their separate trust’s
principal. Specifically, Healey, who was thirty-seven at
the time her father died, claimed that, per the distribu-
tion schedule set forth in the will, she was entitled to
a distribution of the full amount of her trust’s principal
or $2.6 million. Ceruzzi, who was twenty-five at the time
of the decedent’s death, claimed that he was entitled to
one quarter of his trust’s principal or $650,000. Despite
a claimed entitlement to distributions in these amounts,
Healey received a distribution in the amount of only
$50,000 from the defendants and Ceruzzi received no
distribution.
   The complaint further alleged that, although Mantell
had made prior assurances that the plaintiffs would
receive their distributions from the residual trust, the
defendants failed to create and fund the residual trust
and distribute its principal. On July 30, 2019, the defen-
dants informed the plaintiffs that they would not be
making any further distributions from the estate.5 The
defendants explained that no distributions could be
made because of contractual agreements with lenders
that the defendants had entered into as a part of their
efforts to continue the decedent’s business operations.6
The defendants’ efforts to continue to carry out the
decedent’s business operations, an action that allegedly
was not required by the will, resulted in the estate
becoming illiquid. After the estate became illiquid, it
was no longer able to fund the residual trust or pay the
residual trust’s mandated distributions.7
   In response to the plaintiffs’ complaint, the defen-
dants moved to dismiss the action in its entirety and
filed a memorandum in support of the motion along
with supporting exhibits. The motion to dismiss raised
three jurisdictional defects. First, the defendants
alleged that the plaintiffs, as beneficiaries of the resid-
ual trust, lacked standing to sue the defendants because
only trustees have standing to pursue damages on
behalf of a trust. Second, the defendants alleged that
the plaintiffs’ claims were not ripe because the adminis-
tration of the estate was not complete. Third, the defen-
dants alleged that, in regard to the second count sound-
ing in legal malpractice, the plaintiffs lacked standing
because they were neither clients of the law firm or
Mantell, nor intended third-party beneficiaries of their
legal services.
  The plaintiffs subsequently filed an objection to the
motion to dismiss with supporting exhibits. In opposing
the defendants’ motion to dismiss, the plaintiffs
responded to each of the defendants’ jurisdictional chal-
lenges in turn. The plaintiffs first argued that, because
the defendants acted in bad faith in their administration
of the estate by prioritizing their own interests over the
beneficiaries’ best interests, the plaintiffs had standing
as beneficiaries of the residual trust to sue the defen-
dants for breaching their fiduciary duties as coexecu-
tors and cotrustees. The plaintiffs next argued that their
claims were ripe because the plaintiffs’ injury was clear,
and the amount due to the plaintiffs was ‘‘known and
within the coexecutors’ ability to be satisfied.’’ Finally,
the plaintiffs argued that they had an attorney-client
relationship with Mantell and the law firm because of
representations made to the plaintiffs that Mantell was
their attorney. Alternatively, the plaintiffs argued that
they were third-party beneficiaries of the legal services
provided by Mantell and the law firm.
   On June 14, 2021, the court heard oral argument on
the defendants’ motion to dismiss. On July 16, 2021,
the court issued a memorandum of decision that
granted the defendants’ motion and dismissed all three
counts brought by the plaintiffs. In dismissing the sec-
ond count, the court held that the plaintiffs lacked
standing to allege legal malpractice because the plain-
tiffs did not allege in the complaint that they were
clients of Mantell, nor did the allegations in the com-
plaint support any inference that they were intended
third-party beneficiaries of Mantell’s or the law firm’s
legal services. In dismissing counts one and three, the
court held that those counts were not ripe for adjudica-
tion because the decedent’s estate was still being pro-
bated and therefore the plaintiffs had yet to experience
any injury. For these reasons, the court granted the
motion to dismiss in its entirety.
   Despite the court’s finding that it did not have juris-
diction over the plaintiffs’ claims because they were not
justiciable, it nevertheless concluded that the plaintiffs
had standing as beneficiaries of the residual trust to
bring the first and third counts of the complaint. The
court first determined that the allegations in the plain-
tiffs’ complaint properly asserted causes of action aris-
ing out of the defendants’ conduct both as coexecutors
and as cotrustees. Thus, in order to establish that the
plaintiffs lacked standing to bring the first and third
counts of the complaint, the plaintiffs would need to
lack standing as beneficiaries of the residual trust to
sue the defendants for their actions as both coexecutors
and cotrustees. The court found that the plaintiffs had
standing as beneficiaries of the residual trust to bring
their claims against the defendants in their capacity
as coexecutors. Specifically, the court noted that the
plaintiffs’ complaint alleged sufficient facts to support
that the defendants acted in bad faith and, consequently,
the plaintiffs’ claim fell within an exception to the gen-
eral rule that beneficiaries lack standing to sue on behalf
of the estate. The court also found that the plaintiffs
had standing as beneficiaries to bring claims against
the defendants in their role as cotrustees. The court
found that the plaintiffs alleged sufficient facts to sup-
port that the plaintiffs had standing, as the residual
trust’s beneficiaries, to sue the defendants for a breach
of trust.
  Following the court’s ruling, the defendants appealed.
On appeal, the defendants challenge the court’s deter-
mination with respect to counts one and three that the
plaintiffs had standing as trust beneficiaries to sue the
defendants in their capacity as coexecutors of the estate
despite the plaintiffs’ status as beneficiaries of the will.8
The plaintiffs have not cross appealed and do not chal-
lenge the court’s rulings that they lacked standing to
bring the second count and that the claims asserted in
the first and third counts were not ripe for adjudication.
  Thereafter, the plaintiffs filed a motion to dismiss
the appeal, arguing that the defendants were not
aggrieved by the judgment and, thus, lacked standing
to appeal. This court denied the motion to dismiss the
appeal, without prejudice, and ordered the parties to
address, along with the merits of the appeal, ‘‘(1)
whether the aggrievement issue in this appeal is justicia-
ble by the Appellate Court; [and] (2) whether the [defen-
dants] have standing to appeal when they claim to be
aggrieved by the ‘collateral estoppel effect’ of the trial
court’s judgment . . . .’’
   In their principal brief, the defendants argue that this
court has jurisdiction over the appeal because they were
aggrieved by the trial court’s determination that the
plaintiffs had standing as beneficiaries of the residual
trust to bring claims against the defendants for their
actions as the coexecutors of the estate. Specifically,
the defendants argue that they could be collaterally
estopped in a subsequent proceeding from challenging
the plaintiffs’ standing to sue the defendants. The defen-
dants further argue that the court improperly concluded
that the plaintiffs had standing as beneficiaries of the
residual trust to sue them for their actions as coexecu-
tors of the will. The plaintiffs argue in their principal
brief that this court lacked subject matter jurisdiction
over the appeal because the defendants were not
aggrieved by the judgment of the court, which granted
them the very relief they sought in their motion to
dismiss. Alternatively, the plaintiffs argue that the court
properly concluded that the plaintiffs had standing as
beneficiaries of the residual trust to bring the first and
third counts of the complaint.
  Because it implicates the jurisdiction of this court to
hear the appeal, we first consider whether the defen-
dants were aggrieved by the court’s determination that
the plaintiffs had standing as trust beneficiaries to sue
the defendants for their conduct as coexecutors of the
estate, despite the court ultimately holding that it lacked
subject matter jurisdiction over the plaintiffs’ complaint
in its entirety. We conclude that, because the court’s
determination regarding the plaintiffs’ standing to bring
counts one and three was dictum and thus could not
have any preclusive effect in a later proceeding, the
defendants are not aggrieved.
   We begin by setting forth the well established legal
principles. ‘‘Aggrievement, in essence, is appellate
standing. . . . It is axiomatic that aggrievement is a
basic requirement of standing, just as standing is a fun-
damental requirement of jurisdiction. . . . There are
two general types of aggrievement, namely, classical
and statutory; either type will establish standing, and
each has its own unique features. . . . The test for
determining [classical] aggrievement encompasses a
well settled twofold determination: first, the party
claiming aggrievement must demonstrate a specific per-
sonal and legal interest in the subject matter of the
decision, as distinguished from a general interest shared
by the community as a whole; second, the party claiming
aggrievement must establish that this specific personal
and legal interest has been specially and injuriously
affected by the decision.’’ (Citations omitted; internal
quotation marks omitted.) In re Ava W., 336 Conn. 545,
554–55, 248 A.3d 675 (2020); see also General Statutes
§ 52-263 (establishing as prerequisite to party filing
appeal that ‘‘party is aggrieved by the decision of the
court or judge upon any question or questions of law’’).
   ‘‘Aggrievement is established if there is a possibility,
as distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Internal quotation marks omitted.) Avon v. Freedom
of Information Commission, 210 Conn. App. 225, 235,
269 A.3d 852 (2022). ‘‘Ordinarily, a party that prevails
in the trial court is not aggrieved. . . . Moreover, [a]
party cannot be aggrieved by a decision that grants the
very relief sought. . . . Such a party cannot establish
that a specific personal and legal interest has been
specially and injuriously affected by the decision.’’
(Citations omitted; internal quotation marks omitted.)
Seymour v. Seymour, 262 Conn. 107, 110–11, 809 A.2d
1114 (2002).
   Nevertheless, even if a party prevails in the trial court,
if there has been an adverse ruling in the course of the
proceeding that may aggrieve the party, the party may
appeal. Equitable Life Assurance Society of the United
States v. Slade, 122 Conn. 451, 465, 190 A. 616 (1937).
For example, ‘‘[a] prevailing party . . . can be
aggrieved . . . if the relief awarded to that party falls
short of the relief sought.’’ (Internal quotation marks
omitted.) In re Allison G., 276 Conn. 146, 158, 883 A.2d
1226 (2005). ‘‘[M]oreover . . . impairment of an
agency’s ability to carry out its responsibilities consti-
tutes aggrievement for purposes of appeal [even when
the agency prevailed in a lower court].’’ Williams v.
Commission on Human Rights & Opportunities, 257
Conn. 258, 265, 777 A.2d 645 (2001). Finally, ‘‘should
actual prejudice be likely to occur from an adverse
finding in . . . a case, despite obtaining the full mea-
sure of relief, there is case law recognizing that such
consequences may give rise to sufficient grounds to
establish aggrievement.’’ In re Allison G., supra, 163;
see also E. Prescott, Connecticut Appellate Practice &
Procedure (7th Ed. 2021) § 2-2:1.3, p. 68 (‘‘[i]njury by
way of legal preclusion under the doctrines of res judi-
cata and collateral estoppel may be sufficient to estab-
lish aggrievement’’).
   A party is not aggrieved by a court’s statements that
are considered dicta. ‘‘Dicta are [o]pinions of a [court]
[that] do not embody the resolution or determination
of the specific case before the court [and] [e]xpressions
in [the] court’s opinion [that] go beyond the facts before
[the] court . . . and [are] not binding in subsequent
cases as legal precedent.’’ (Internal quotation marks
omitted.) Honulik v. Greenwich, 293 Conn. 641, 645
n.5, 980 A.2d 845 (2009). ‘‘If an issue has been deter-
mined, but the judgment is not dependent upon the
determination of the issue, the parties may relitigate
the issue in a subsequent action. . . . Thus, state-
ments by a court regarding a nonessential issue are
treated as merely dicta.’’ (Citations omitted; emphasis
added; internal quotation marks omitted.) Gladysz v.
Planning & Zoning Commission, 256 Conn. 249, 260–
61, 773 A.2d 300 (2001). ‘‘Dictum includes those discus-
sions that are merely passing commentary . . . those
that go beyond the facts at issue . . . and those that
are unnecessary to the holding in the case. . . . [I]t is
not dictum [however] [if] a court . . . intentionally
takes up, discusses, and decides a question germane
to, though not necessarily decisive of, the controversy.
. . . Rather, such action constitutes an act of the court
[that] it will thereafter recognize as a binding decision.’’
(Emphasis added; internal quotation marks omitted.)
Cruz v. Montanez, 294 Conn. 357, 376–77, 984 A.2d
705 (2009).
  In the present case, the defendants are not aggrieved
by the court’s determination regarding standing to bring
the claims in counts one and three because their per-
sonal and legal interests have not been affected. First,
the defendants were granted the exact relief they
sought, dismissal of the action in its entirety. See Sey-
mour v. Seymour, supra, 262 Conn. 111 (‘‘[a] party
cannot be aggrieved by a decision that grants the very
relief sought’’ (internal quotation marks omitted)). The
defendants provided two alternative theories for why
the court lacked subject matter jurisdiction over the
first and third counts of the complaint. The court did not
agree with the defendants’ argument that the plaintiffs
lacked standing to bring the first and third counts. The
court did, however, dismiss counts one and three for a
lack of subject matter jurisdiction under the defendants’
second theory—that those counts were not ripe. Jones
v. Redding, 296 Conn. 352, 366, 995 A.2d 51 (2010) (‘‘a
litigant has no right to appeal a judgment in his or her
favor merely for the purpose of having the judgment
based on a different legal ground than that relied upon
by the trial court’’ (internal quotation marks omitted)).
The court also dismissed the second count for a lack
of standing because the plaintiffs were not third-party
beneficiaries of Mantell’s or the law firm’s legal services.
Because the complaint was dismissed in its entirety,
the defendants were awarded the full relief they sought
in the trial court.
   Second, although we have recognized that there may
be some instances in which a prevailing party may be
aggrieved for purposes of appeal, this case does not
fall within the exception on which the defendants rely.
The defendants argue on appeal that they are aggrieved
by the court’s determination that the plaintiffs had
standing as beneficiaries to bring counts one and three
of the complaint. Specifically, the defendants argue that
they are aggrieved because they could be collaterally
estopped from challenging the plaintiffs’ standing to
sue the defendants for their actions as coexecutors in
a subsequent proceeding. We conclude that the court’s
findings regarding the plaintiffs’ standing to bring the
first and third counts of the complaint are dicta, and,
therefore, we are not persuaded that the defendants
are aggrieved by the court’s nonbinding conclusions.
  Because current Connecticut law does not require
that a court address alleged jurisdictional defects in
any particular order, the statements that the court made
regarding the plaintiffs’ standing to bring counts one
and three were not necessary prior to the court reaching
the conclusion that those claims were not ripe and,
thus, those statements were merely dicta and are not
binding.9 See Peterson v. iCare Management, LLC, 203
Conn. App. 777, 793–94, 250 A.3d 720 (2021) (statements
that are not essential to court’s conclusion are dicta);
see also Avon v. Freedom of Information Commission,
supra, 210 Conn. App. 237 (determination of issue was
not binding if court’s judgment was not dependent on
determination of that issue). Accordingly, the court’s
dicta regarding the plaintiffs’ standing cannot have a
preclusive effect in a later proceeding. See Farmington
Valley Recreational Park, Inc. v. Farmington Show
Grounds, LLC, 146 Conn. App. 580, 589, 79 A.3d 95
(2013) (parties were not collaterally estopped from relit-
igating issue that was determined in mere dicta). Once
the court had concluded that it lacked subject matter
jurisdiction over the plaintiffs’ claims in counts one and
three because the issues were not ripe for adjudication,
the court need not have considered the plaintiffs’ stand-
ing with respect to those claims.10 See, e.g., American
Tax Funding, LLC v. Design Land Developers of New-
town, Inc., 200 Conn. App. 837, 848–49 n.13, 240 A.3d
678 (2020) (‘‘[i]n light of our determination that the
appeal must be dismissed for lack of jurisdiction due
to mootness, we need not address the standing issue
raised . . . which would provide an independent basis
for the determination regarding jurisdiction’’); see also
Carraway v. Commissioner of Correction, 317 Conn.
594, 602 n.10, 119 A.3d 1153 (2015) (‘‘We recognize that
the mootness doctrine is implicated in this appeal and
likely provides an independent basis for our subject
matter jurisdiction determination. Because we decide
the case on the basis of aggrievement, however, we
need not reach the mootness issue.’’).
  Because the court’s conclusion that the plaintiffs had
standing as beneficiaries of the residual trust was
merely dictum and, thus, cannot have a preclusive effect
in a later proceeding; see Farmington Valley Recre-
ational Park, Inc. v. Farmington Show Grounds, LLC,
supra, 146 Conn. App. 588–89; the defendants are not
aggrieved for purposes of appeal. See Avon v. Freedom
of Information Commission, supra, 210 Conn. App.
237–38 (holding that defendant was not aggrieved for
purposes of appeal because court’s decision on nonde-
terminative matter was merely dictum). Therefore, this
court lacks subject matter jurisdiction over the defen-
dants’ appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     Weiner, Mantell & Fornes, P.C. (law firm) additionally was named as a
defendant but is not participating in the present appeal. All references in
this opinion to the defendants are to Mantell and Novicki only.
   2
     The defendants do not challenge the court’s dismissal of counts one and
three for a lack of ripeness and also do not challenge the court’s dismissal
of count two for a lack of standing.
   3
     The defendants’ principal brief does not specify which counts are impli-
cated in their challenge of the court’s conclusion that the plaintiffs had
standing, as trust beneficiaries, to sue the defendants for their actions as
coexecutors of the estate. Rather, the defendant’s brief discusses the matter
generally stating that, ‘‘the plaintiffs, as beneficiaries of the residuary trust,
failed to meet their burden of establishing that they have standing to pursue
their claims on behalf of or arising under the residuary trust against Mantell
and Novicki as the coexecutors of the estate and this court should reverse
the trial court’s decision to the contrary.’’ Although the defendants do not
specify whether they challenge this determination as it pertains to count
one, three, or both, we interpret their claim as challenging the court’s deter-
mination that the plaintiffs had standing, as beneficiaries, to sue the defen-
dants for their actions as coexecutors of the estate as it pertains to both
counts one and three. Count one, alleging breach of fiduciary duty by Mantell
and Novicki, and count three, alleging negligent misrepresentation by Man-
tell, both require the plaintiffs to have standing as beneficiaries to challenge
the actions taken by the coexecutors of the estate.
   4
     The will directed the trustees to distribute the property of each child’s
trust as follows: ‘‘(a) During the term of the trust, my Trustees shall distribute
so much of the income as they shall determine to be advisable to or for the
benefit of said child and said child’s descendants living from time to time
for their maintenance, education, and support. My Trustees shall consider
foremost the needs of said child and shall consult said child in making such
distributions; PROVIDED, HOWEVER, that my Trustees shall not be bound
to follow the advice of said child in making such distributions. Any income
not so distributed shall be accumulated and added to principal; (b) Upon
said child’s attaining the age of twenty-five (25) years, my Trustees shall
pay over to said child one-fourth (1/4) of the then remaining principal of
said trust; (c) Upon said child’s attaining the age of thirty (30) years, my
Trustees shall pay over to said child one-third (1/3) of the then remaining
principal of said trust; (d) Upon said child’s attaining the age of thirty-five
(35) years, my Trustees shall pay over to said child the principal then
remaining, absolutely; (e) PROVIDED, HOWEVER, that should the trust for
such child be established after an age when said child is entitled to a
mandatory payment of any of the principal of said trust, the payment of
principal hereinabove provided at such age shall be made immediately, as if
said trust had been established prior to said time; (f) PROVIDED FURTHER,
HOWEVER, that my Trustees, other than said child if said child shall be
so acting as a Trustee, shall have the power in their sole, absolute, and
uncontrolled discretion to distribute the principal of said trust to said child
from time to time, even to the extent of terminating said trust, if my said
Trustees determine such distribution or termination to be in the best inter-
ests of said child, but nothing herein contained shall entitle said child to
require such distribution or termination; (g) PROVIDED FURTHER, HOW-
EVER, that should such child die before receiving full distribution from
said trust, then I give, devise, and bequeath the remaining principal and
undistributed income of said trust fund to those of my descendants as said
child shall appoint in said child’s Last Will and Testament, either outright
or in trust; but if said child shall not so appoint, the remaining principal
and undistributed income shall pass to the descendants then living of said
child, per stirpes, absolutely; and in default of such descendants then living
of such child, to my descendants then living, per stirpes, absolutely. In the
event none of my descendants is then living, the remaining principal and
undistributed income [of] my residue shall pass to my spouse, TERESE M.
CERUZZI, if she is then living, but if she is not then living, the same shall
pass to my then living siblings, in equal shares, per stirpes; (h) PROVIDED
FURTHER, HOWEVER, that in case a portion of my estate is then being
held in trust for the benefit of any of my children or descendants, said
beneficiary’s share under the immediately preceding Subparagraph shall be
added to the principal of such trust instead of its being paid to said benefi-
ciary absolutely.’’ (Emphasis in original.)
   5
     On March 25, 2019, Mantell emailed Healey: ‘‘Our plan is to make a
distribution to you before the end of 2019 of $2,600,000.’’ Several months
later, Mantell’s intentions changed. In an email on July 30, 2019, Mantell
stated that, ‘‘[a]s to the distributions of the residue to [Healey] and [Ceruzzi],
we have also agreed with [our lenders] to not make any distributions from
the estate property. In addition to these direct restrictions, we have liquidity
covenants with [our lenders] which prevent us from making these distribu-
tions.’’ The record is unclear as to the justification for the $50,000 that was
distributed to Healey.
   6
     The defendants allegedly were unable to make distributions due to their
failure to secure language within the lender agreements entered into on
behalf of the estate that would have enabled the estate to make distributions
from the residual trust. Instead, such distributions were prohibited by the
lender agreements.
   7
     The defendants failed to create and fund the residual trust prior to the
estate becoming illiquid. The estate’s illiquidity was the result of several
business decisions the defendants made. Specifically, the defendants used
nearly $7 million of the estate’s assets to purchase insurance policies. On
behalf of the estate, the defendants also took on significant obligations
through their transactions with lenders.
   8
     The defendants’ principal brief states: ‘‘The trial court erred in concluding
that the plaintiffs have standing to sue [the defendants] as the coexecutors
of the estate for claims brought on behalf of the residuary trust.’’ The
defendants do not challenge on appeal the court’s conclusion that the plain-
tiffs had standing to sue the defendants as cotrustees of the residual trust.
   9
     Furthermore, the court’s conclusion regarding the plaintiffs’ standing to
bring counts one and three was not an alternative holding. See United States
v. Title Ins. & Trust Co., 265 U.S. 472, 486, 44 S. Ct. 621, 68 L. Ed. 1110
(1924) (‘‘where there are two grounds, upon either of which [a court] may
rest its decision, and it adopts both, ‘the ruling on neither is obiter [dictum],
but each is the judgment of the court, and of equal validity with the other’ ’’);
see also Rosenthal Law Firm, LLC v. Cohen, 190 Conn. App. 284, 291–93,
210 A.3d 579 (2019) (contrasting nonbinding dicta with alternative holdings
that may be binding authority). The court’s determination that the plaintiffs
possessed standing was not an alternative ground upon which the court
was able to rest its decision to dismiss counts one and three because it
was a determination that militated in favor of jurisdiction and thus was
in contradiction to the court’s conclusion that it lacked subject matter
jurisdiction over the action. Thus, the court’s conclusion was neither neces-
sary to the ultimate conclusion nor an alternative holding and, thus, was
nonbinding dictum.
   10
      The court considered the defendants’ challenges to the court’s subject
matter jurisdiction in the order they were raised in the defendants’ motion
to dismiss. It is a better practice, however, to address first the issue that
disposes of the case.